PER CURIAM:
David Allen Wilson seeks to appeal the district court’s orders denying relief on his motions filed pursuant to Rule 60(b) and Rule 59(e) of the Federal Rules of Civil Procedure. We find the court properly construed Wilson’s filings as seeking relief under 28 U.S.C. § 2255 (2000). An appeal may not be taken to this court from the final order in a proceeding under § 2255 unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). This court may grant a certificate of appealability only if the appellant makes a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2) (2000). When, as here, a district court dismisses a § 2255 motion on procedural grounds, a certificate of appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason would find it debatable whether the petition states a valid claim of the denial of a constitutional right’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct in its procedural ruling.’ ” Rose v. Lee, 252 F.3d 676, 684 (4th Cir.2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000)). We have independently reviewed the record and conclude that Wilson has not made the requisite showing. See Miller-El v. Cock*662rell, 537 U.S. 322, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003).
We deny a certificate of appealability and dismiss the appeal. We dispense -with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.